Opinion was filed in this case on August 10th, since which time it has been made to appear to the Court that it is expedient to supplement such opinion. The question before this Court is not whether or not the judge of the trial Court or any other Court official misled or deceived the counsel for the accused as to the sentence that would be imposed upon a plea of guilty being entered and this Court does not intimate that such condition did exist. Neither is the question, whether or not the Court was justified in imposing the sentence under the conditions which existed at the time the sentence was imposed. The question presented is, whether there is a sufficient allegation and sufficient evidence to support the same that the defendant entered a plea of guilty upon the persuasion and advice of counsel when the defendant did not fully understand
and appreciate the circumstance that influenced his counsel inpersuading and advising him to plead guilty.
When a plea of guilty is freely and voluntarily entered by a person sui juris with a full knowledge and appreciation of the effect and consequences of such a plea without persuasion, fear
or misapprehension, the Court should not allow the plea to be withdrawn when such course would amount to a trifling with the authority and procedure of the Court; but the Court should be liberal in permitting a plea of guilty to be withdrawn during the same term when there is a substantial showing that though the defendant was sui juris and fully competent to act for himself, yet, the plea of guilty was in fact entered under a real misapprehension of the defendant's rights and privileges or under persuasion, fear or coercion or because of a lack of full knowledge and appreciation of the facts and circumstances under which and pursuant to which the plea was entered, to the end that the defendant may not be deprived *Page 600 
of the organic right to a jury trial when the right has not been legally, freely and voluntarily waived by plea or otherwise by a defendant competent to act and who does act with full knowledge and appreciation of the facts and consequences of the act.
The former order of reversal shall stand.
WHITFIELD, P. J., AND TERRELL, J., concur;
BROWN, C. J., concurs in the opinion;
ELLIS AND STRUM, J. J., dissent in part.